Citation Nr: 0825317	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  96-49 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from May 1985 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 vocational rehabilitation 
determination at the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2003.  

In a May 2003 decision the Board denied the veteran's claim 
for additional vocational rehabilitation training.  She 
thereupon submitted an appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  

The Court issued an Order in February 2005 granting a Joint 
Motion of the Parties to vacate the Board's decision and to 
remand the case back to the Board for further consideration.  

In January 2006, the Board issued a decision again denying 
the claim.  The veteran once again appealed to the Court, 
which in November 2007 once again issued an Order granting a 
Joint Motion of the Parties to vacate the Board's decision 
and to remand the case back to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

The Joint Motion, as incorporated by the Court's Order, 
essentially states that the RO and the Board had failed to 
show that the veteran was properly placed in "discontinued" 
status in October 1993 in accordance with the requirements of 
38 C.F.R. § 21.198.  

The Court particularly found that there was insufficient 
evidence to show the Vocational Rehabilitation and Counseling 
(VR&C) staff performed the special review of the proposed 
discontinuance as required by 38 C.F.R. § 21.198(b)(7).  

The Joint Motion also states that the RO and the Board had 
failed to show that the veteran was properly placed in 
"rehabilitated" status in December 1993 under the 
provisions of 38 C.F.R. § 21.283.  Particularly, there is 
insufficient evidence of record to show that the veteran was 
properly declared by the VR&C staff to have been 
rehabilitated to the point of employability.  

The Joint Motion states in this regard that the Board's 
reliance on a July 1994 report by a VA counseling 
psychologist, to the effect that the veteran had been placed 
in rehabilitated status after receiving her Masters Degree, 
was a post hoc rationalization of the discontinuation of 
benefits.  

Finally, the Joint Motion states that the veteran should be 
free on remand to submit additional evidence and argument in 
support of her claim and that the Board should fully assist 
the veteran by reexamining the record and seeking any other 
evidence necessary to support its decision.  

However, such additional development must necessarily be 
performed by the RO.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003); see also 
38 C.F.R. § 19.37.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask her to 
identify any evidence not already of 
record relevant to her claim, and should 
assist the veteran in obtaining such 
evidence.  

2.  Whether or not the veteran responds, 
the RO should obtain any VA VR&C records 
not already on file addressing the 
determinations to place the veteran 
successively in "discontinued" status 
in October 1993 and in "rehabilitated" 
status in December 1993.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for additional vocational rehabilitation 
training.  

In compliance with the Joint Motion, as 
incorporated by the Court's Order, the 
RO's readjudication must fully address 
whether the veteran's placement in 
"discontinued" status was performed in 
accordance with the requirements of 
38 C.F.R. § 21.198, and whether the 
veteran's placement in "rehabilitated" 
status was performed in accordance with 
the requirements of 38 C.F.R. § 21.283.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford her a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

